DETAILED ACTION
The instant application having Application No. 17/164016 filed on 02/01/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on JAPAN 2017-019142 (02/03/2017). Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Allowable Subject Matters
Claims 3 and 4 are allowed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (US 9331767 B1).

As per claim 1, Thomas discloses “An apparatus comprising: a device that receives an input; a processor that measures power of synchronization signal blocks received from a base station, and selects a synchronization signal block with measured power above a threshold;” [(col. 14 – lines 50 to 57), 1) The base station sends training signals or sounding signals (pilot sequences) from or via each of the basis function beams. This training could be part of another message such as broadcast control (BCH) or the synchronization channel. 2) The mobile station receives the training signals or sounding signals from each of the basis function beams and determines a phase (or a gain and phase), α.sub.b, for the dominant (e.g., strongest) M.sub.B beams. (fig. 4 and col. 17- lines 48 to 51), For example, the M.sub.B best basis function beams may be those beams of the first set (or set 1) of basis function beams having a power of the beam that is greater than a threshold power value. The mobile station may then translate the basis-function weightings γ.sub.b (measured basis-function weightings, or measured gain phase values), as measured by the mobile station for beam b of the first set of basis function beams to translated basis-function weightings α.sub.b* (e.g., including gain and phase values) for a second set of basis function beams. The mobile station may then send feedback signals, such as a weighted (or phased) RACH preamble (e.g., the RACH preamble multiplied by the translated basis-function weightings α.sub.b*) for the second set of basis functions (basis function beam set 2).] “and a transceiver that transmits a preamble using a resource corresponding to the selected synchronization signal block,” [(col. 14 – lines 60 to 64) 3) The mobile station transmits multiple successive copies of the RACH preamble, each phased (i.e., multiplied) by the respective value, α.sub.b*, during the time that the base station/access point is listening on the respective dominant M.sub.B beams.] “wherein the transceiver performs retransmission for preamble transmission that uses the resource, the retransmission being performed using another resource corresponding to the selected synchronizations signal block or another synchronization signal block with measured power above the threshold” [(col. 14 – lines 50 to 57), 1) The base station sends training signals or sounding signals (pilot sequences) from or via each of the basis function beams. This training could be part of another message such as broadcast control (BCH) or the synchronization channel. 2) The mobile station receives the training signals or sounding signals from each of the basis function beams and determines a phase (or a gain and phase), α.sub.b, for the dominant (e.g., strongest) M.sub.B beams. (fig. 4 and col. 17- lines 48 to 51), For example, the M.sub.B best basis function beams may be those beams of the first set (or set 1) of basis function beams having a power of the beam that is greater than a threshold power value. The mobile station may then translate the basis-function weightings γ.sub.b (measured basis-function weightings, or measured gain phase values), as measured by the mobile station for beam b of the first set of basis function beams to translated basis-function weightings α.sub.b* (e.g., including gain and phase values) for a second set of basis function beams. The mobile station may then send feedback signals, such as a weighted (or phased) RACH preamble (e.g., the RACH preamble multiplied by the translated basis-function weightings α.sub.b*) for the second set of basis functions (basis function beam set 2). (col. 14 – lines 60 to 64) 3) The mobile station transmits multiple successive copies of the RACH preamble, each phased (i.e., multiplied) by the respective value, α.sub.b*, during the time that the base station/access point is listening on the respective dominant M.sub.B beams.]

As per claim 2, Thomas discloses “The apparatus as claimed in claim 1,” as [see rejection of claim 1.] “wherein the input unit is a microphone, a switch, a button, or a sensor” (col. 14 – lines 60 to 64) 3) The mobile station transmits multiple successive copies of the RACH preamble, each phased (i.e., multiplied) by the respective value, α.sub.b*, during the time that the base station/access point is listening on the respective dominant M.sub.B beams.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Patent Publications
Athley et al, (US 2019/0081673 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463